PER CURIAM.
We reverse the order denying the defendant’s motion filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure. In Villery v. Florida Parole & Probation Commission, 396 So.2d 1107, 1112 (Fla. 1981), the supreme court held:
In modifying probation or in revoking probation and sentencing the probationer, credit must be given for time spent incarcerated pursuant to a split sentence probation order.
Contrary to the state’s contention, credit must be given on both counts for time served since the time being served was running concurrently on both counts. Cf. Shepard v. State, 459 So.2d 460 (Fla. 3d DCA 1984) {pre-sentence jail time can be allocated to two or more concurrent sentences in any manner the trial court sees fit). Accordingly, this cause is remanded to the trial court with directions to modify the sentences to reflect the appropriate credit for time served.